Exhibit 10.26

UNITEDGLOBALCOM, INC.

1993 STOCK OPTION PLAN

(amended and restated effective January 22, 2004)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    1 INTRODUCTION    1

1.1

   Establishment    1

1.2

   Purposes    1

1.3

   Effective Date; Amendment    1 ARTICLE II    1 DEFINITIONS    1

2.1

   Definitions    1 ARTICLE III    3 PLAN ADMINISTRATION    3

3.1

   General    3 ARTICLE IV    4 STOCK SUBJECT TO THE PLAN    4

4.1

   Number of Shares    4

4.2

   Adjustments for Stock Split, Stock Dividend, Etc    4

4.3

   Other Distributions and Changes in the Stock    4

4.4

   No Rights as Stockholder    5

4.5

   Fractional Shares    5

4.6

   Determination by the Committee, Etc    5 ARTICLE V    5 PARTICIPATION    5

5.1

   In General    5

5.2

   Maximum Share Grant    5 ARTICLE VI    6 STOCK OPTIONS    6

6.1

   Grant of Options to Eligible Employees and Eligible Consultants    6

6.2

   Option Certificates    6

6.3

   Certain Option Terms    6

6.4

   Restrictions on Incentive Options    9

6.5

   Shareholder Privileges    9

 

i



--------------------------------------------------------------------------------

ARTICLE VII    9 CORPORATE REORGANIZATION; CHANGE IN CONTROL    9

7.1

   Change in Control    9

7.2

   Reorganization    10 ARTICLE VIII    11 EMPLOYMENT; TRANSFERABILITY    11

8.1

   Service    11

8.2

   Other Employee Benefits    11 ARTICLE IX    12 GENERAL RESTRICTIONS    12

9.1

   Investment Representations    12

9.2

   Compliance with Securities Laws    12

9.3

   Changes in Accounting Rules    12 ARTICLE X    13 WITHHOLDING    13

10.1

   Withholding Requirement    13

10.2

   Withholding With Stock    13 ARTICLE XI    13 MISCELLANEOUS    13

11.1

   Expiration    13

11.2

   Amendments, Etc    13

11.3

   Treatment of Proceeds    13

11.4

   Section Headings    14

11.5

   Severability    14

11.6

   Gender and Number    14

 

ii



--------------------------------------------------------------------------------

UNITEDGLOBALCOM, INC.

1993 STOCK OPTION PLAN

(as amended and restated effective January 22, 2004)

ARTICLE I

INTRODUCTION

1.1 Establishment. United International Holdings, Inc., a Delaware corporation
(“UIH”), effective June 1, 1993, established the United International Holdings,
Inc. 1993 Stock Option Plan (the “Plan”) for certain employees of the Company
(as defined in subsection 2.1(g)) and certain consultants to the Company. UIH
changed its name to UnitedGlobalCom, Inc. effective as of July 23, 1999. The
name of the Plan has been changed accordingly, effective as of August 27, 1999,
to UnitedGlobalCom, Inc. 1993 Stock Option Plan. The Plan was assumed by New
UnitedGlobalCom, Inc., now known as UnitedGlobalCom, Inc., on January 30, 2002.
The Plan terminated by its terms on June 1, 2003.

1.2 Purposes. The purposes of the Plan are to provide those who are selected for
participation in the Plan with added incentives to continue in the long-term
service of the Company and to create in such persons a more direct interest in
the future success of the operations of the Company by relating incentive
compensation to increases in shareholder value, so that the income of those
participating in the Plan is more closely aligned with the income of the
Company’s shareholders. The Plan is also designed to provide a financial
incentive that will help the Company attract, retain and motivate the most
qualified employees and consultants.

1.3 Effective Date; Amendment. The initial effective date of the Plan was
June 1, 1993. The Plan was amended and restated, as of January 30, 2002, to
incorporate all amendments since the date of the then-latest restatement of the
Plan on June 1, 2001. The provisions of the Plan, as so amended and restated,
applied to any Option (as defined in subsection 2.1(n)) granted on or after
January 30, 2002, and, to the extent that the provisions of the Plan as amended
and restated did not adversely affect the Option, also applied to Options
granted prior to January 30, 2002. The Plan is now amended and restated,
effective January 22, 2004, to incorporate certain changes to the Plan’s
anti-dilution provisions as well as other technical changes to the Plan. The
provisions of this latest amendment and restatement to the Plan shall apply to
all Options outstanding as of January 22, 2004, but shall not affect the
terminated status of the Plan.

ARTICLE II

DEFINITIONS

2.1 Definitions. The following terms shall have the meanings set forth below:

(a) “Affiliated Corporation” means any corporation or other entity (including
but not limited to a partnership) that is affiliated with UnitedGlobalCom
through stock ownership or otherwise and is treated as a common employer under
the provisions of Sections 414(b) and (c) of the Code, provided, however, that
for purposes of Incentive Options granted pursuant to the Plan, an “Affiliated
Corporation” means any parent or subsidiary of UnitedGlobalCom as defined in
Section 424 of the Code.

 

1



--------------------------------------------------------------------------------

(b) “Board” means the Board of Directors of UnitedGlobalCom and any committee of
the Board who has been properly delegated the authority to act on behalf of the
entire Board under the terms of applicable law.

(c) “Class A Stock” means the Class A Common Stock, $0.01 par value, of
UnitedGlobalCom.

(d) “Class B Stock” means the Class B Common Stock, $0.01 par value, of
UnitedGlobalCom.

(e) “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

(f) “Committee” means the committee appointed pursuant to Section 3.1.

(g) “Company” means UnitedGlobalCom and the Affiliated Corporations.

(h) “Disabled” or “Disability” shall have the meaning given to such terms in
Section 22(e)(3) of the Code.

(i) “Eligible Consultants” means those consultants and other individuals who
provide services to the Company and whose judgment, initiative and effort are
important to the Company for the management and growth of its business. For
purposes of the Plan, Eligible Consultants include only those individuals who do
not receive wages subject to the withholding of federal income tax under
Section 3401 of the Code. Eligible Consultants do not include the Company’s
directors who are not employees of the Company.

(j) “Eligible Employees” means those employees (including, without limitation,
officers and directors who are also employees) of the Company, whose judgment,
initiative and efforts are important to the Company for the management and
growth of its business. For purposes of the Plan, an employee is an individual
who wages are subject to the withholding of federal income tax under
Section 3401 of the Code. Employee shall not include any individual (1) who
provides services to the Company or any subsidiary or division thereof under an
agreement, contract, or any other arrangement pursuant to which the individual
is initially classified as an independent contractor or (2) whose remuneration
for services has not been treated initially as subject to the withholding of
federal income tax pursuant to section 3401 of the Code even if the individual
is subsequently reclassified as a common law employee as a result of a final
decree of a court of competent jurisdiction or the settlement of an
administrative or judicial proceeding. Leased employees within the meaning of
section 414(n) of the Code shall not be treated as employees under this Plan.

(k) “Fair Market Value” of a share of Class A Stock or Class B Stock shall be
the last reported sale price of the Class A Stock or Class B Stock, as
applicable, on the NASDAQ National Market System on the day the determination is
to be made, or if no sale took place on such day, the average of the closing bid
and asked prices of the Class A Stock or Class B Stock, as applicable, on the
NASDAQ National Market System on such day, or if the market is closed on such
day, the last day prior to the date of determination on which the market was
open for the transaction of business, as reported by the NASDAQ National Market
System. If, however, the Class A Stock or the Class B Stock is listed or
admitted for trading on a national securities exchange, the Fair Market Value of
a share of Class A Stock or Class B Stock shall be the last sale price or, if no
sales took place, the average of the closing bid and asked prices of the Class A
Stock or the Class B Stock, as applicable, on the day the determination is to be
made, or if the market is closed on such day, the last day prior to the date of
determination on which the market was open for the transaction of business, as
reported in the principal consolidated transaction reporting system for the
principal national securities exchange on which the Class A Stock or Class B
Stock is listed or admitted for trading. If the Class A Stock is not listed or
traded on the NASDAQ National Market System or on any national securities
exchange, the Fair Market Value of the Class A Stock for purposes of the grant
of Options under the Plan shall be determined by the Committee in good faith. If
the Class B Stock is not listed or traded on the NASDAQ National Market System
or on any national securities exchange, the Fair Market Value of the Class B
Stock for purposes of the grant of Options under the Plan shall be equal to the
Fair Market Value of the Class A Stock.

 

2



--------------------------------------------------------------------------------

(l) “Incentive Option” means an Option designated as such and granted in
accordance with the requirements of Section 422 of the Code.

(m) “Non-Qualified Option” means any Option other than an Incentive Option.

(n) “Option” means a right to purchase Stock at a stated or formula price for a
specified period of time. Options granted under the Plan shall be either
Incentive Options or Non-Qualified Options.

(o) “Option Certificate” shall have the meaning given to such term in
Section 6.2 hereof.

(p) “Option Holder” means an Eligible Employee or Eligible Consultant designated
by the Committee from time to time who has been granted one or more Options
under the Plan.

(q) “Option Price” means the price at which each share of Stock subject to an
Option may be purchased, determined in accordance with subsection 6.3(b).

(r) “Share” means a share of Stock.

(s) “UnitedGlobalCom” means UnitedGlobalCom, Inc., a Delaware corporation, as
successor in interest to UGC Holdings, Inc., formerly known as UnitedGlobalCom,
Inc., and any successor thereto.

(t) “Stock” means the Class A Stock and the Class B Stock.

ARTICLE III

PLAN ADMINISTRATION

3.1 General. The Committee shall be responsible for administration of the Plan.
The Committee shall consist of members of the Board who are empowered hereunder
to take actions in administration of the Plan. Members of the Committee shall be
appointed from time to time by the Board, shall serve at the pleasure of the
Board and may resign at any time upon written notice to the Board. The Committee
shall be so constituted that it satisfies the requirement of “disinterested
administration” imposed by Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as such rule may be
amended from time to time, and each successor applicable rule thereunder. The
Committee shall determine the form or forms of the Option Certificates and other
agreements with Option Holders that shall evidence the particular provisions,
terms, conditions, rights and duties of UnitedGlobalCom and the Option Holders
with respect to Options granted pursuant to the Plan, which provisions need not
be identical except as may be provided herein; provided, however, that Eligible
Consultants shall not be eligible to receive Incentive Options. The Committee
may from time to time adopt such rules and regulations for carrying out the
purposes of the Plan as it may deem proper and in the best interests of the
Company. The Committee may correct any defect, supply any omission or reconcile
any inconsistency in the Plan or in any agreement entered into hereunder in the
manner and to the extent it shall deem expedient and it shall be the sole and
final judge of such expediency. No member of the Committee shall be liable for
any action or determination made in good faith. The determinations,
interpretations and other actions of the Committee pursuant to the provisions of
the Plan shall be binding and conclusive for all purposes and on all persons.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

STOCK SUBJECT TO THE PLAN

4.1 Number of Shares. The total number of Shares as to which Options may be
granted pursuant to the Plan shall be an aggregate of 39,200,000 Shares, which
may be any combination of Class A Stock or Class B Stock as the Committee shall
determine in its sole discretion; provided however, that no more than 3,000,000
Shares as to which Options may be granted may be Class B Stock. Such number
shall be adjusted in accordance with the provisions of Section 4.2. Shares
issued upon the exercise of Options shall be applied to reduce the maximum
number of Shares remaining available for use under the Plan. Shares underlying
expired or terminated and unexercised Options are available for grant of Options
under the Plan. Shares withheld by the Company pursuant to Section 10.2 and
Shares used to pay the Option Price are not available for the grant of Options
under the Plan. The Company shall at all times during the term of the Plan and
while any Options are outstanding retain as authorized and unissued Stock, or as
treasury Stock, at least the number of Shares from time to time required under
the provisions of the Plan, or otherwise assure itself of its ability to perform
its obligations hereunder.

4.2 Adjustments for Stock Split, Stock Dividend, Etc. If UnitedGlobalCom shall
at any time increase or decrease the number of its outstanding Shares by means
of payment of a stock dividend or any other distribution upon such Shares
payable in Stock, or through a stock split, subdivision, consolidation,
combination, reclassification or recapitalization involving the Stock, or change
in any way the rights and privileges of such Shares, then the numbers, rights
and privileges of the following shall be increased, decreased or changed in like
manner as if the corresponding Shares had been issued and outstanding, fully
paid and nonassessable at the time of such occurrence: (a) the Shares as to
which Options may be granted under the Plan; and (b) the Shares then subject to
each outstanding Option. Upon any occurrence described in this Section 4.2, the
total Option Price under each then outstanding Option shall remain unchanged but
shall be apportioned ratably over the increased or decreased number of Shares
subject to the Option.

4.3 Other Distributions and Changes in the Stock. If

(a) UnitedGlobalCom shall at any time distribute with respect to its Stock
assets or securities of other persons (excluding cash dividends or distributions
referred to in Section 4.2), shares of its capital stock (other than Stock), or
evidences of indebtedness, or

(b) UnitedGlobalCom shall at any time grant to the holders of its Stock rights
to subscribe pro rata for additional shares thereof or for any other securities
of UnitedGlobalCom, or

 

4



--------------------------------------------------------------------------------

(c) there shall be any other change (except as described in Section 4.2) in the
number or kind of outstanding Shares or of any stock or other securities into
which the Stock shall be changed or for which it shall have been exchanged, and
if the Committee shall in its sole discretion determine that the event described
in subsection (a), (b), or (c) above equitably requires, in order to preserve
the benefits intended to be made available, an adjustment in the number or kind
of Shares subject to an Option, an adjustment in the Option Price or the taking
of any other action by the Committee, including without limitation, the setting
aside of any property for delivery to the Participant upon the exercise of an
Option or the full vesting of an Option, then such adjustments shall be made, or
other action shall be taken, by the Committee, as the Committee in its sole
discretion shall deem appropriate, and shall be effective for all purposes of
the Plan and on each outstanding Option that involves the particular type of
stock for which a change was effected.

4.4 No Rights as Stockholder. An Option Holder shall have none of the rights of
a stockholder with respect to the Shares subject to an Option until such Shares
are transferred to the Option Holder upon the exercise of such Option. Except as
provided in this Article IV, no adjustment shall be made for dividends, rights
or other property distributed to stockholders (whether ordinary or
extraordinary) for which the record date is prior to the date such Shares are so
transferred.

4.5 Fractional Shares. No adjustment or substitution provided for in this
Article IV shall require UnitedGlobalCom to issue a fractional share. The total
substitution or adjustment with respect to each Option shall be limited by
deleting any fractional share.

4.6 Determination by the Committee, Etc. Adjustments under this Article IV shall
be made by the Committee, whose determinations with regard thereto shall be
final and binding.

ARTICLE V

PARTICIPATION

5.1 In General. In accordance with the provisions of the Plan, the Committee
shall, in its sole discretion, select Option Holders from among Eligible
Employees and Eligible Consultants to whom Options would be granted and shall
specify the number of Shares subject to each Option and whether the Shares
subject to such Option are Class A Stock or Class B Stock subject to each Option
and such other terms and conditions of each Option as the Committee may deem
necessary or desirable and consistent with the terms of the Plan. Eligible
Employees shall be selected from the employees of the Company who are performing
services in the management, operation and growth of the Company, and contribute,
or are expected to contribute, to the achievement of long-term corporate
objectives. Eligible Consultants shall be selected from the consultants and
other individuals who provide services to the Company with respect to the
operation and growth of the Company and who contribute, or are expected to
contribute, to the achievement of long-term corporate objectives. Eligible
Employees and Eligible Consultants may be granted from time-to-time one or more
Options. The grant of each such Option shall be separately approved by the
Committee, and receipt of one such Option shall not result in automatic receipt
of any other Option. Upon determination by the Committee that an Option is to be
granted to an Eligible Employee or Eligible Consultant, written notice shall be
given to such person, specifying the terms, conditions, rights and duties
related thereto.

5.2 Maximum Share Grant. The maximum number of Shares of Class A Stock and Class
B Stock in the aggregate that may be subject to all Options granted to an Option
Holder in a calendar year is 5,000,000 Shares.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

STOCK OPTIONS

6.1 Grant of Options to Eligible Employees and Eligible Consultants. Coincident
with or following designation for participation in the Plan, Eligible Employees
and Eligible Consultants may be granted one or more Options. The Committee in
its sole discretion shall designate whether an Option is an Incentive Option or
a Non-Qualified Option. Incentive Stock Options may be granted only to Eligible
Employees. The Committee may grant both an Incentive Option and a Non-Qualified
Option to an Eligible Employee at the same time or at different times. Incentive
Options and Non-Qualified Options, whether granted at the same time or at
different times, shall be deemed to have been awarded in separate grants and
shall be clearly identified, and in no event shall the exercise of one Option
affect the right to exercise any other Option or affect the number of shares for
which any other Option may be exercised. An Option shall be considered as having
been granted on the date specified in the grant resolution of the Committee.

6.2 Option Certificates. Each Option granted under the Plan shall be evidenced
by a written stock option certificate or agreement (an “Option Certificate”)
issued by UnitedGlobalCom in the name of the Option Holder and in such form as
may be approved by the Committee. The Option Certificate shall incorporate and
conform to the terms and conditions set forth herein as well as such other terms
and conditions that are not inconsistent as the Committee may consider
appropriate in each case.

6.3 Certain Option Terms. Options granted pursuant to the Plan shall have terms
and conditions consistent with the following in addition to the terms and
conditions set forth elsewhere herein:

(a) Number of Shares. Each Option Certificate shall state that it covers a
specified number of shares of Stock and state whether the Stock covered is
Class A Stock or Class B Stock, all as determined by the Committee.

(b) Price. Each Option shall have an Option Price that is determined by the
Committee. Incentive Stock Options shall have an Option Price that is equal to
or greater than the Fair Market Value of the Stock on the date the Option is
granted.

(c) Duration of and Exercise of Options. Each Option Certificate shall state the
period of time, determined by the Committee, within which the Option may be
exercised by the Option Holder (the “Option Period”). The Option Period must
end, in all cases, not more than ten years from the date the Option is granted.
Each Option shall become exercisable (vest) over such period of time, as
determined by the Committee.

(d) Termination of Employment or Service, Death, Disability, Etc. The Committee
may specify the period after which an Option may be exercised following
termination of the employment of an Eligible Employee or termination of
relationship with an Eligible Consultant. The effect of this subsection 6.3(d)
shall be limited to determining the consequences of a termination and nothing in
this subsection 6.3(d) shall restrict or otherwise interfere with the Company’s
discretion with respect to the termination of any person’s employment or other
relationship. If the Committee does not so specify, the following shall apply:

(i) If the employment or consulting relationship of an Option Holder by or with
the Company terminates for any reason other than death or Disability within six
months after the date the Option is granted or if the employment or consulting
relationship of the Option Holder by or with the Company is terminated within
the Option Period for cause, as determined by the Company, the Option shall
thereafter be void for all purposes. As used in this subsection 6.3(d), “cause”
shall mean a gross violation, as determined by the Company, of the Company’s
established policies and procedures.

 

6



--------------------------------------------------------------------------------

(ii) If the employment or consulting relationship of the Option Holder
terminates because the Option Holder becomes Disabled within the Option Period,
the Option may be exercised by the Option Holder (or, in the case of his death
after becoming disabled, by those entitled to do so under his will or by the
laws of descent and distribution) within one year following such termination (if
otherwise within the Option Period), but not thereafter. In any such case, the
Option may be exercised only as to the Shares as to which the Option had become
exercisable on or before the date of termination because of Disability.

(iii) If the Option Holder dies within the Option Period, while employed by the
Company, while a consultant to the Company or within the three-month period
referred to in (iv) below, the Option may be exercised by those entitled to do
so under his will or by the laws of descent and distribution within one year
following the his death (if otherwise within the Option Period), but not
thereafter. In any such case the Option may be exercised only as to the Shares
as to which the Option had become exercisable on or before the date of the
Option Holder’s death.

(iv) If the employment or consulting relationship of the Option Holder by or
with the Company terminates within the Option Period for any reason other than
for cause, Disability or death, and such termination occurs more than six months
after the Option is granted, any Incentive Option may be exercised by the Option
Holder within three months following the date of such termination (if otherwise
within the Option Period), but not thereafter, and any Non-Qualified Option may
be exercised by the Option Holder within one year following the date of such
termination (if otherwise within the Option Period), but not thereafter.

(e) Consideration for Grant of Option. The Committee may require each Eligible
Employee who is granted an Option to agree to remain in the employment of the
Company, at the pleasure of the Company, for a continuous period of at least six
months after the date an Option is granted, at the salary rate or other
compensation in effect on the date of such agreement or at such changed rate as
may be fixed, from time to time, by the Company. Nothing in this paragraph shall
offset or impair the Company’s right to terminate the employment of any
employee. The Committee may require each Eligible Consultant who is granted an
Option to agree to comply with all of the terms and conditions or specified
terms and conditions of the agreement between such Eligible Consultant and the
Company. If an Option Holder violates any such agreement, UnitedGlobalCom may,
in its sole discretion, rescind the transfer of any Shares to the Option Holder
pursuant to the exercise of any portion of the Option. Upon notice of any such
rescission, the Option Holder will deliver promptly to the Company certificates
representing the Shares, duly endorsed for transfer to the Company.

(f) Exercise, Payments, Etc.

(i) Manner of Exercise. The method for exercising each Option granted hereunder
shall be by delivery to UnitedGlobalCom of written notice specifying the number
of Shares with respect to which such Option is exercised. The purchase of such
Shares shall take place at the principal offices of UnitedGlobalCom within
thirty days following delivery of such notice, at which time the Option Price of
the Shares shall be paid in full by any of the methods set forth below or a
combination thereof. Except as set forth in the next sentence, the Option shall
be exercised when the Option Price for the number of shares as to which the
Option is exercised is paid to UnitedGlobalCom in full. If the Option Price is
paid by means of a broker’s loan transaction described in subsection
6.3(f)(ii)(D), in whole or in part, the closing of the purchase of the Stock
under the Option shall take place (and the Option shall be treated as exercised)
on the date on which, and only if, the sale of Stock upon which the broker’s
loan was based has been closed and settled, unless the Option Holder makes an
irrevocable written election, at the time of exercise of the Option, to have the
exercise treated as fully effective for all purposes upon receipt of the Option
Price by UnitedGlobalCom regardless of whether or not the sale of the Stock by
the broker is closed and settled. A properly executed certificate or
certificates representing the Shares shall be delivered to or at the direction
of the Option Holder upon payment therefor. If Options on less than all shares
evidenced by an Option Certificate are exercised, UnitedGlobalCom shall deliver
a new Option Certificate evidencing the Option on the remaining shares upon
delivery of the Option Certificate for the Option being exercised.

 

7



--------------------------------------------------------------------------------

(ii) Manner of Payment. To the extent permitted by applicable law (as determined
by the Committee in its sole discretion), the exercise price shall be paid by
any of the following methods or any combination of the following methods at the
election of the Option Holder, or by any other method approved by the Committee
upon the request of the Option Holder:

(A) in cash;

(B) by certified check, cashier’s check or other check acceptable to the
Company, payable to the order of UnitedGlobalCom;

(C) by delivery to UnitedGlobalCom of certificates representing the number of
shares then owned by the Option Holder, the Fair Market Value of which equals
the purchase price of the Stock purchased pursuant to the Option, properly
endorsed for transfer to UnitedGlobalCom; provided however, that no Option may
be exercised by delivery to UnitedGlobalCom of certificates representing Stock,
unless such Stock has been held by the Option Holder for more than six months or
such other period as specified by the Committee; for purposes of this Plan, the
Fair Market Value of any shares of Stock delivered in payment of the purchase
price upon exercise of the Option shall be the Fair Market Value as of the
exercise date; the exercise date shall be the day of delivery of the
certificates for the Stock used as payment of the Option Price; or

(D) by delivery to UnitedGlobalCom of irrevocable instructions to a broker to
deliver to UnitedGlobalCom promptly the amount of the proceeds of the sale of
all or a portion of the Stock or of a loan from the broker to the Option Holder
required to pay the Option Price.

(g) Date of Grant. An Option shall be considered as having been granted on the
date specified in the grant resolution of the Committee.

(h) Withholding.

(i) Non-Qualified Options. Upon exercise of an Option, the Option Holder shall
make appropriate arrangements with the Company to provide for the amount of
additional withholding required by Sections 3102 and 3402 of the Code and
applicable state income tax laws, including payment of such taxes through
delivery of shares of Stock or by withholding Stock to be issued under the
Option, as provided in Article X.

(ii) Incentive Options. If an Option Holder makes a disposition (as defined in
Section 424(c) of the Code) of any Stock acquired pursuant to the exercise of an
Incentive Option prior to the expiration of two years from the date on which the
Incentive Option was granted or prior to the expiration of one year from the
date on which the Option was exercised, the Option Holder shall send written
notice to the Company at the Company’s principal place of business of the date
of such disposition, the number of shares disposed of, the amount of proceeds
received from such disposition and any other information relating to such
disposition as the Company may reasonably request. The Option Holder shall, in
the event of such a disposition, make appropriate arrangements with the Company
to provide for the amount of additional withholding, if any, required by
Sections 3102 and 3402 of the Code and applicable state income tax laws.

 

8



--------------------------------------------------------------------------------

6.4 Restrictions on Incentive Options.

(a) Initial Exercise. The aggregate Fair Market Value of the Shares with respect
to which Incentive Options are exercisable for the first time by an Option
Holder in any calendar year, under the Plan or otherwise, shall not exceed
$100,000. For this purpose, the Fair Market Value of the Shares shall be
determined as of the date of grant of the Option.

(b) Ten Percent Stockholders. Incentive Options granted to an Option Holder who
owns, directly and indirectly (within the meaning of Section 424(d) of the
Code), 10% or more of the total combined voting power of all classes of stock of
UnitedGlobalCom shall have an Option Price equal to 110% of the Fair Market
Value of the Shares on the date of grant of the Option and the Option Period for
any such Option shall not exceed five years.

6.5 Shareholder Privileges. No Option Holder shall have any rights as a
shareholder with respect to any shares of Stock covered by an Option until the
Option Holder becomes the holder of record of such Stock, and no adjustments
shall be made for dividends or other distributions or other rights as to which
there is a record date preceding the date such Option Holder becomes the holder
of record of such Stock, except as provided in Article IV.

6.6 Shares Subject to Option. The Committee may in its sole and absolute
discretion, amend a previously granted Option (provided that such Option was
granted after December 3, 2001) to provide that the shares of Stock covered by
such Option shall be Class B Stock or that, upon exercise of the Option, the
Option Holder will be issued shares of Class B Stock in lieu of shares of
Class A Stock. Such amendment may be made in whole or in part with respect to
the number of shares of Stock underlying the Option. Notwithstanding the
foregoing, no such amendment shall be effective without the consent of the
Option Holder.

All other terms of the Option shall remain in effect. If an Option is amended
pursuant to the first sentence of this section, the number of shares of Class A
Stock that are no longer covered by the Option or that were not issued upon
exercise of the Option shall again be available for grant under the Plan, and
the number of shares of Class B Stock that are covered by the Option or that are
issued upon exercise of the Option shall reduce the number of shares of Class B
Stock available for grant under the Plan.

ARTICLE VII

CHANGE IN CONTROL; CORPORATE REORGANIZATION

7.1 Change in Control.

(a) If a Change in Control (as defined below) occurs under (c)(i) below without
the prior approval of at least a majority of the members of the Board
unaffiliated with such person or under (c)(ii) below, all Options shall become
exercisable in full, regardless of whether all conditions of exercise relating
to length of service have been satisfied and shall remain so, whether or not
Option Holder remains an employee or consultant of the Company.

 

9



--------------------------------------------------------------------------------

(b) If a Change in Control (as defined below) occurs under (c)(i) below with the
prior approval of at least a majority of the members of the Board unaffiliated
with such person and (i) the Option Holder’s employment is terminated within six
(6) months after such Change of Control or (ii) the Option Holder is assigned
duties materially different in any respect to such Option Holder’s duties,
authority or responsibilities prior to such Change of Control, all Options shall
become exercisable in full, regardless of whether all conditions of exercise
relating to length of service have been satisfied and shall remain so, whether
or not Option Holder remains an employee or consultant of the Company.

(c) “Change in Control” is deemed to have occurred if (i) a person (as such term
is used in Section 13(d) of the Exchange Act) becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of shares of UnitedGlobalCom
having more than 50% of the total number of votes that may be cast for the
election of directors of UnitedGlobalCom and after such acquisition such person
has the ability, through share ownership contract or otherwise, to elect persons
constituting a majority of the Board; or (ii) individuals who constitute the
directors of UnitedGlobalCom at the beginning of a 24-month period (together
with any new or replacement directors as approved by a vote of at least a
majority of the members of the Board in office immediately prior to such period
and of the new and replacement directors so approved) cease to constitute at
least 2/3 of all directors at any time during such period; provided, however,
any increased ownership by Liberty Media Corporation or its wholly-owned
subsidiaries pursuant to the terms set forth in that certain Agreement dated as
of May 25, 2001, among UnitedGlobalCom, Liberty Media Corporation and Liberty
Media International, Inc., shall not be deemed a Change in Control for purposes
of this Plan.

7.2 Reorganization. If a Change in Control has not occurred and one of the
following events has occurred and if the notice required by Section 7.3 shall
have first been given, the Plan and all Options then outstanding hereunder shall
automatically terminate and be of no further force and effect whatsoever,
without the necessity for any additional notice or other action by the Board or
UnitedGlobalCom: (a) the merger or consolidation of UnitedGlobalCom with or into
another corporation (other than a consolidation or merger in which
UnitedGlobalCom is the continuing corporation and which does not result in any
reclassification or change of outstanding shares of stock; or (b) the sale or
conveyance of the property of UnitedGlobalCom as an entirety or substantially as
an entirety (other than a sale or conveyance in which UnitedGlobalCom continues
as holding company of an entity or entities that conduct the business or
business formerly conducted by UnitedGlobalCom); or (c) the dissolution or
liquidation of UnitedGlobalCom.

7.3 Required Notice. At least 30 days’ prior written notice of any event
described in Section 7.2 shall be given by UnitedGlobalCom to each Option
Holder, unless in the case of the events described in clauses (a) or (b) of
Section 7.2, UnitedGlobalCom, or the successor or purchaser, as the case may be,
shall make adequate provision for the assumption of the outstanding Options or
the substitution of new options for the outstanding Options on terms comparable
to the outstanding Options, except that the Option Holder shall have the right
thereafter to purchase the kind and amount of securities or property or cash
receivable upon such merger, consolidation, sale or conveyance by a holder of
the number of Shares that would have been receivable upon exercise of the Option
immediately prior to such merger, consolidation, sale or conveyance (assuming
such holder of Stock failed to exercise any rights of election and received per
share the kind and amount received per share by a majority of the non-electing
shares). The provisions of this Article VII shall similarly apply to successive
mergers, consolidations, sales or conveyances. Such notice shall be deemed to
have been given when delivered personally to an Option Holder or when mailed to
an Option Holder by registered or certified mail, postage prepaid, at such
Option Holder’s address last known to the Company.

 

10



--------------------------------------------------------------------------------

7.4 Acceleration of Exercisability. Option Holders notified in accordance with
Section 7.3 may exercise their Options at any time before the occurrence of the
event requiring the giving of notice (but subject to occurrence of such event),
regardless of whether all conditions of exercise relating to length of service
have been satisfied.

ARTICLE VIII

EMPLOYMENT; TRANSFERABILITY

8.1 Service. Nothing contained in the Plan or in any Option granted under the
Plan shall confer upon any Option Holder any right with respect to the
continuation of his employment by, or consulting relationship with, the Company,
or interfere in any way with the right of the Company, subject to the terms of
any separate employment agreement or other contract to the contrary, at any time
to terminate such services or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of an Option.
Whether an authorized leave of absence, or absence in military or government
service, shall constitute a termination of service shall be determined by the
Committee at the time of its occurrence.

8.2 Other Employee Benefits. The amount of any compensation deemed to be
received by an Option Holder as a result of the exercise of an Option shall not
constitute “earnings” with respect to which any other employee benefits of such
person are determined, including without limitation benefits under any pension,
profit sharing, life insurance or salary continuation plan.

8.3 Transferability.

(a) General Rule: No Lifetime Transfers. An Option shall not be transferable by
the Option Holder except by will or pursuant to the laws of descent and
distribution. An Option shall be exercisable during the Option Holder’s lifetime
only by him or her, or in the event of Disability or incapacity, by his or her
guardian or legal representative. The Option Holder’s guardian or legal
representative shall have all of the rights of the Option Holder under this
Plan.

(b) InterVivos Transfer to Certain Family Members. The Committee may, however,
provide at the time of grant or thereafter that the Option Holder may transfer a
Non-Qualified Option to a member of the Option Holder’s immediate family, a
trust of which members of the Option Holder’s immediate family are the only
beneficiaries, or a partnership of which members of the Option Holder’s
immediate family or trusts for the sole benefit of the Option Holder’s immediate
family are the only partners (the “InterVivos Transferee”). Immediate family
means the Option Holder’s spouse, issue (by birth or adoption), parents,
grandparents, siblings (including half brothers and sisters and adopted
siblings) and nieces and nephews. No transfer shall be effective unless the
Option Holder shall have notified the Company of the transfer in writing and has
furnished a copy of the documents that effect the transfer to the Company. The
InterVivos Transferee shall be subject to all of the terms of this Plan and the
Option, including, but not limited to, the vesting schedule, termination
provisions, and the manner in which the Option may be exercised. The Committee
may require the Option Holder and the InterVivos Transferee to enter into an
appropriate agreement with the Company providing for, among other things, the
satisfaction of required tax withholding with respect to the exercise of the
transferred Option and the satisfaction of any Stock retention requirements
applicable to the Option Holder, together with such other terms and conditions
as may be specified by the Committee. Except to the extent provided otherwise in
such agreement, the InterVivos Transferee shall have all of the rights and
obligations of the Option Holder under this Plan; provided that the InterVivos
Transferee shall not have any Stock withheld to pay withholding taxes pursuant
to Section 10.2 unless the agreement referred to in the preceding sentence
specifically provides otherwise.

 

11



--------------------------------------------------------------------------------

(c) No Transfer of ISOs. During the Option Holder’s lifetime the Option Holder
may not transfer an Incentive Option under any circumstances.

(d) No Assignment. No right or interest of any Option Holder in an Option
granted pursuant to the Plan shall be assignable or transferable during the
lifetime of the Option Holder, either voluntarily or involuntarily, or be
subjected to any lien, directly or indirectly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy, except as set forth above.

ARTICLE IX

GENERAL RESTRICTIONS

9.1 Investment Representations. UnitedGlobalCom may require any person to whom
an Option is granted, as a condition of exercising such Option, to give written
assurances in substance and form satisfactory to UnitedGlobalCom and its counsel
to the effect that such person is acquiring the Stock for his own account for
investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as UnitedGlobalCom deems
necessary or appropriate in order to comply with Federal and applicable state
securities laws. Legends evidencing such restrictions may be placed on the Stock
certificates.

9.2 Compliance with Securities Laws. Each Option shall be subject to the
requirement that, if at any time counsel to UnitedGlobalCom shall determine that
the listing, registration or qualification of the shares subject to such Option
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental or regulatory body, is necessary as a condition
of, or in connection with, the issuance or purchase of shares thereunder, such
Option may not be accepted or exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained on conditions acceptable to the Committee. Nothing herein shall be
deemed to require UnitedGlobalCom to apply for or to obtain such listing,
registration or qualification.

9.3 Changes in Accounting Rules. Except as provided otherwise at the time an
Option is granted, notwithstanding any other provision of the Plan to the
contrary, if, during the term of the Plan, any changes in the financial or tax
accounting rules applicable to Options shall occur which, in the sole judgment
of the Committee, may have a material adverse effect on the reported earnings,
assets or liabilities of the Company, the Committee shall have the right and
power to modify as necessary, any then outstanding and unexercised Options as to
which the applicable services or other restrictions have not been satisfied.

 

12



--------------------------------------------------------------------------------

ARTICLE X

WITHHOLDING

10.1 Withholding Requirement. UnitedGlobalCom’s obligations to deliver shares of
Stock upon the exercise of any Option shall be subject to the Option Holder’s
satisfaction of all applicable federal, state and local income and other tax
withholding requirements.

10.2 Withholding With Stock. At the time the Committee grants an Option or at
any time thereafter, it may, in its sole discretion, grant the Option Holder an
election to pay all such amounts of tax withholding, or any part thereof, by
electing (a) to have UnitedGlobalCom withhold from shares otherwise issuable to
the Option Holder, shares of Stock having a value equal to the amount required
to be withheld or such lesser amount as may be elected by the Option Holder;
provided however, that the amount of Stock so withheld shall not exceed the
minimum amount required to be withheld under the method of withholding that
results in the smallest amount of withholding, or (b) to transfer to
UnitedGlobalCom a number of shares of Stock that were acquired by the Option
Holder more than six months prior to the transfer to UnitedGlobalCom and that
have a value equal to the amount required to be withheld or such lesser amount
as may be elected by the Option Holder. All elections shall be subject to the
approval or disapproval of the Committee. The value of shares of Stock to be
withheld shall be based on the Fair Market Value of the Stock on the date that
the amount of tax to be withheld is to be determined (the “Tax Date”). Any such
elections by Option Holders to have shares of Stock withheld for this purpose
will be subject to the following restrictions:

(a) All elections must be made prior to the Tax Date.

(b) All elections shall be irrevocable.

(c) If the Option Holder is an officer or director of UnitedGlobalCom within the
meaning of Section 16 of the 1934 Act (“Section 16”), the Option Holder must
satisfy the requirements of such Section 16 and any applicable Rules thereunder
with respect to the use of Stock to satisfy such tax withholding obligation.

ARTICLE XI

MISCELLANEOUS

11.1 Expiration. The Plan shall terminate whenever the Board adopts a resolution
to that effect. If not sooner terminated by the Board, the Plan shall terminate
and expire on June 1, 2003. After termination, no additional Options shall be
granted under the Plan, but the Company shall continue to recognize Options
previously granted.

11.2 Amendments, Etc. The Board may from time to time amend, modify, suspend or
terminate the Plan. Nevertheless, no such amendment, modification, suspension or
termination shall, without the consent of the Option Holder, impair any Option
previously granted under the Plan or deprive any Option Holder of any Shares
that he may have acquired through or as a result of the Plan.

11.3 Treatment of Proceeds. Proceeds from the sale of Stock pursuant to Options
granted under the Plan shall constitute general funds of UnitedGlobalCom.

 

13



--------------------------------------------------------------------------------

11.4 Section Headings. The section headings are included herein only for
convenience, and they shall have no effect on the interpretation of the Plan.

11.5 Severability . If any article, section, subsection or specific provision is
found to be illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan, and the Plan shall be
construed and enforced as if such illegal and invalid provision had never been
set forth in the Plan.

11.6 Gender and Number. Except when otherwise indicated by the context, the
masculine gender shall include the feminine gender, and the definition of any
term herein in the singular shall also include the plural.

Amended and Restated as of January 22, 2004.

 

UNITEDGLOBALCOM, INC.

    a Delaware corporation By:  

/s/ Ellen P. Spangler

 

14